Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received September 14, 2021;

Claims 1, 12 & 20 have been amended, and claims 12-19 have been withdrawn. Therefore Claims 1-11 & 20 are rejected in this office action.
The claim objections have been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on May 19, 2021.

Response to Arguments

Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant Argues 

Claim 1 as amended requires that "the composite layer has a thickness in a range from 10 µm to 200 µm". The thickness of the composite layer has a significant impact on the 
By limiting the thickness of the composite layer to be in a range from 10 µm to 200 µm, the battery not only has a better life expectancy but also improves its safety while maintaining the battery's energy density. 
For reference, FIGS. 4 and 5 of Yang, which the Examiner relied upon in the office action, are reproduced below. It is worth noting that the lithium metal batteries 50a and 50b have an architecture of the electrode very different from the design of the electrode of the present application. In particular, the lithium metal layer 106 and the ionic diffusion layer 108 are different from the composite layer of the present application. According to Yang, the thickness of the lithium metal layer 106 is ranging from 0.3~5 microns. But Yang was silent about the thickness of the ionic diffusion layer 108. 


Examiner respectfully disagrees

Yang discloses the lithium metal layer 106 having a thickness ranging from 0.3 to 5 microns [0026] Yang further discloses the porous ionic diffusion layer 108 disposed inside the well W [0022-0023; Figures 1-5] wherein the depth of the well W ranges from 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Furthermore, Yang discloses wherein the thickness of the lithium metal layer 106 is based on the requirement of capacity and design and the porous ionic diffusion layer effects the electric double layer effect and distribution of the lithium ions. [0026]

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the thickness of the lithium metal layer 106 and the porous ionic diffusion layer 108 to range from 10-200 µm since such a modification would only involve a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in  A change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04) where here the expected result of providing desired capacity and design requirements and desired electric double layer effect and distribution of the lithium ions. 


The independent claim requires a current collector, a composite layer disposed on the current collector, an insulation layer surrounding a first layer and a protection layer that covers the composite layer and the insulation layer, given that Yang discloses said features, the architecture of the electrode in Yang is not different from the design of the electrode of the present application. 

Applicant Argues
Claims 5 and 6 depend from claim 1. Kim (e.g., FIG. 3 reproduced below) discloses the structure of a one-sided electrode assembly. But it fails to salvage the deficiencies by disclosing the thickness range of the composite layer as required by the amended claim 1. Moreover, "[the] insulation layer 160 [is] disposed on a tab part of the cathode collector 110 constituting the cathode 122." Kim, [0024]. In contrast, the insulation layer of the present application is disposed on the anode current collector.

Examiner respectfully disagrees
Although Kim discloses the insulation layer disposed on a cathode collector, the examiner does not rely on Kim for the location of the insulation layer, rather Kim is relied 
Given that regardless of the position of the insulation layer, a proper thickness can help prevent a short circuit between electrodes. 


Claim Rejections - 35 USC § 103
Claim 1, 2, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179).

With respect to claim 1, Yang discloses an electrode 10 for a battery 50a [Figure 4; 0028], comprising:
 a current collector 102 having a first surface;
 a lithium metal layer 106/ionic diffusion layer 108 (composite layer) disposed in a first region on the first surface of the current collector 102 [Figure 4; 0022; Figure 1], the composite layer 106/108 including a first material 108 with a porous structure made via particle stacking/fiber crossing (structure)  [0010; 0026] and a second material 106, wherein the second material 106 includes lithium (electrochemically active material) for the battery; an insulation layer 104 disposed in a second region surrounding the first 
Yang discloses the lithium metal layer 106 having a thickness ranging from 0.3 to 5 microns [0026] Yang further discloses the porous ionic diffusion layer 108 disposed inside the well W [0022-0023; Figures 1-5] wherein the depth of the well W ranges from 15-50 microns. [0024] Given that lithium metal layer 106 and the porous ionic diffusion layer 108 together appear to occupy the depth of the well W [See Figures 1-5] and Yang states that the porous ionic diffusion layer 108 can be positioned entirely within the well [0023], one of ordinary skill in the art would expect the total thickness of the composite layer including both the lithium metal layer 106 and the porous ionic diffusion layer 108 together would be similar to the depth of the well in a range from 15-50 microns. Therefore the composite layer 106/108 has a thickness in a range from 15-50 microns (overlaps 10-200 microns).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)




Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the thickness of the lithium metal layer 106 and the porous ionic diffusion layer 108 to range from 10-200 µm since such a modification would only involve a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04. A change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04) where here the expected result of providing desired capacity and design requirements and desired electric double layer effect and distribution of the lithium ions. 

Yang does not disclose a first material with a scaffold structure and a second material mixed with the scaffold structure.

Yushin et al. discloses an electrode for a battery, comprising: a composite layer 100 disposed on a current collector [Figure 1; 0043], the composite layer 100 including a porous electrically-conductive scaffolding matrix 104 (first material with a scaffold structure) [0044; Figure 1] and a second material 102 mixed with the scaffold structure 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite layer of Yang to include a first material with a scaffold structure and a second material mixed with the scaffold structure, as disclosed in Yushin et al., in order provide volume for particle expansion, provide paths for rapid access of ions, provide sites for stable attachment of binders and support facile routes for particles. [0047]

With respect to claim 2, Yang discloses wherein the electrode is an anode of the battery.  [0012]

With respect to claim 9, Yang discloses wherein the porous electrical insulation layer 110 (protection layer) has a pore size below 1 µm.  [0024-0026; claim 11]


With respect to claim 10, Yang discloses wherein the electrical insulation layer 110 (protection layer) has a thickness in a range from 1 µm to 23 µm (overlaps 0.1 µm to 30 µm).  [0025; claim 12]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Mah et al. (US 2008/145757).

With respect to claim 3, Yang does not discloses wherein the first material has a porosity in a range from 30% to 85%.  

Mah et al. discloses an electrode for a battery, comprising: a current collector [0063] a porous anode active material (composite layer) disposed  on the current collector [0063], the composite layer including a crystalline carboneous substance/graphite particles/a porous carboneous material coating (first material) [0040-0041] with a porous structure and fine silicon particles (second material) mixed with the porous structure [0033-0041], wherein the fine silicon particles (second material) includes electrochemically active material for the battery [0042]; wherein the porous anode active material (composite layer) that includes the crystalline carboneous substance/graphite particles/a porous carboneous material coating (first material)  has a porosity in a range from 5-60% (overlaps 30% to 85%) [0049] wherein the porosity effects the difficulty of injecting the electrolytic solution and the density of the electrode [0049]

prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite layer of Yang to include a first material having a porosity in a range from 30% to 85%, as disclosed in Mah et al., in order to allow for excellent charge/discharge characteristics. [Abstract]

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Zhamu et al. (US 2017/0288211).

With respect to claim 4, Yang does not disclose wherein the first material has an ionic conductivity in a range from 10-2 S/cm to 10-8 S/cm.

 Zhamu et al. discloses an electrode for a battery, comprising:  a composite layer including a elastomeric material (first material) with a matrix structure and particles of a high-capacity anode active material (second material) mixed with the matrix structure [0016; 0024-0030], wherein the elastomeric material (first material) has an ionic conductivity of no less than 10-7 S/cm (overlaps range of from 10-2 S/cm to 10-8 S/cm). [Abstract; 0016; 0030]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite layer of Yang to include a first material having an ionic conductivity in a range from 10-2 S/cm to 10-8 S/cm, as disclosed in Zhamu et al., in order overcome rapid capacity decay problems and allow for a high-capacity electrode. [0002-0015]

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Kim et al. (US 2015/0147629).

With respect to claim 5, Yang does not disclose wherein the insulation layer has a width in a range from 0.5 mm to 10 mm.  

Kim et al. discloses an electrode 122 for a battery, comprising: a layer 120 disposed in a first region on the first surface of the current collector 110 [Figure 3; 0024-0025], an insulation layer 160 disposed in a second region surrounding the first region on the first 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the insulation layer of Yang to have a width in a range from 0.5 mm to 10 mm, as disclosed in Kim et al., in order to provide an insulation layer that prevent short circuit between electrodes. [0015]


With respect to claim 6, Yang does not disclose wherein the insulation layer has a thickness in a range from 5 µm to 60 µm.  

Kim et al. discloses an electrode 122 for a battery, comprising: a layer 120 disposed in a first region on the first surface of the current collector 110 [Figure 3; 0024-0025], an insulation layer 160 disposed in a second region surrounding the first region on the first surface of the current collector 110 [Figure 3; 0024-0025]; wherein the insulation layer 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the insulation layer of Yang to have a thickness in a range from 5 µm to 60 µm, as disclosed in Kim et al., in order to provide an insulation layer that prevent short circuit between electrodes. [0015]

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Uchida (US 2013/0130107). 

With respect to claim 7, Yang does not disclose wherein the insulation layer comprises a material with a resistivity in a range from 1010 Ωm to 1022 Ωm  

Uchida discloses an electrode 110 for a battery, comprising: a current collector 112, an active material layer 114 disposed in a first region on the first surface of the current collector 112, an insulation layer 120 disposed in a second region surrounding the first 20 Ωm [0055-0058; Figure 2] (within from 1010 Ωm to 1022 Ωm) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the insulation layer of Yang to comprise a material with a resistivity in a range from 1010 Ωm to 1022 Ωm, as disclosed in Uchida, in order to provide an insulation layer that prevent short circuit and prevent heat generation. [0014; 0056]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Lee et al. (US 2017/0324097).

With respect to claim 8, Yang discloses wherein the electrical insulation layer 110 (protection layer) has an aperture ratio of 25-80% but does not disclose wherein the protection layer has a porosity below 5%.  [Claim 9; 0011]

Lee et al. discloses an electrode for a battery [Figure 1A; 0091], comprising: a current collector 10 having a first surface a lithium metal electrode 11 disposed in a first region on the first surface of the current collector 10, and a protection layer 12 that covers the lithium metal electrode 11 on the first surface of the current collector 10 [Figure 1A; 0091-0093] wherein the protection layer has a porosity below 5% [0016; claim 23].

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the protection layer of Yang to have a porosity below 5%, as disclosed in Lee et al., in order to improve lifetime and high-temperature stability. [0128]
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Choi et al. (US 2017/0373320).

With respect to claim 11, Yang does not disclose wherein the protection layer comprises a material with an ionic conductivity in a range from 10-2 S/cm to 10-8 S/cm. 

Choi et al. discloses an electrode for a battery, comprising:  an electrode protection layer 20 that comprises a material with an ionic conductivity in a range from 10-7 S/cm or less (overlaps 10-2 S/cm to 10-8 S/cm)

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the protection layer of Yang to -2 S/cm to 10-8 S/cm, as disclosed in Choi et al., in order to improve energy density and processability. [0004]

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179).

With respect to claim 20, Yang discloses a battery 50a, comprising an anode 102 [Figure 4; 0028], including:
 An anode current collector 102 having a first surface;
 a lithium metal layer 106/ionic diffusion layer 108 (composite layer) disposed in a first region on the first surface of the current collector 102 [Figure 4; 0022; Figure 1], the composite layer 106/108 including a first material 108 with a porous structure made via particle stacking/fiber crossing (structure)  [0010; 0026] and a second material 106, wherein the second material 106 includes lithium (electrochemically active material) for the battery; an insulation layer 104 disposed in a second region surrounding the first region on the first surface of the current collector 102 [Figure 4]; and a porous electrical insulation layer 110 (protection layer) that covers the composite layer 106/108 and the insulation layer 104 on the first surface of the current collector 102. [Figure 4; 0013; 0022-0026]
a cathode 30 including a cathode active material layer 304 coated on a first surface of a cathode current collector 302; [0028; Figure 4] and 
a separator 20 [0028-0031; Figure 4] disposed between the cathode active material layer 304 on the first surface of a cathode current collector 302 and the porous electrical 

Yang discloses the lithium metal layer 106 having a thickness ranging from 0.3 to 5 microns [0026] Yang further discloses the porous ionic diffusion layer 108 disposed inside the well W [0022-0023; Figures 1-5] wherein the depth of the well W ranges from 15-50 microns. [0024] Given that lithium metal layer 106 and the porous ionic diffusion layer 108 together appear to occupy the depth of the well W [See Figures 1-5] and Yang states that the porous ionic diffusion layer 108 can be positioned entirely within the well [0023], one of ordinary skill in the art would expect the total thickness of the composite layer including both the lithium metal layer 106 and the porous ionic diffusion layer 108 together would be similar to the depth of the well in a range from 15-50 microns. Therefore the composite layer 106/108 has a thickness in a range from 15-50 microns (overlaps 10-200 microns).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Furthermore, Yang discloses wherein the thickness of the lithium metal layer 106 is based on the requirement of capacity and design and the porous ionic diffusion layer effects the electric double layer effect and distribution of the lithium ions. [0026]

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the thickness of the lithium metal layer 106 and the porous ionic diffusion layer 108 to range from 10-200 µm since such a modification would only involve a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04. A change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04) where here the expected result of providing desired capacity and design requirements and desired electric double layer effect and distribution of the lithium ions. 


Yang does not disclose a first material with a scaffold structure and a second material mixed with the scaffold structure.

Yushin et al. discloses an electrode for a battery, comprising: a composite layer 100 disposed on a current collector [Figure 1; 0043], the composite layer 100 including a porous electrically-conductive scaffolding matrix 104 (first material with a scaffold structure) [0044; Figure 1] and a second material 102 mixed with the scaffold structure 104 [Figure 1], wherein the second material 102 includes electrochemically active material for the battery [0043-0044]; 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Machida et al. (US 2008/0280197)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.